DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 3rd, 2022 has been entered. Claims 12-17, 19-20 and 22 are pending. Claims 12, 13 and 20 have been amended and claims 18 and 21 have been canceled by the Applicant. Applicant’s amendments have overcome the claims and drawings objections and 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al, KR20150000664 [Won] in view of Claessens et al, EP1079404 [Claessens].
Regarding claim 12, Won discloses (figs. 18) a gas-insulated switch (100), comprising:
a first contact unit (310, 320) having a first contact (320) and second contact unit (210, 220) having a second contact (220);
said first contact (320) and said first contact unit (310, 320) being a movement contact unit (310, 320) having a drive unit and is movably mounted along a switch axis;
a gas reservoir (labeled in fig.5, below);
a ram (labeled in fig.5, below) said gas reservoir (labeled in fig.5, below) being delimited on one side by said ram (labeled in fig.5, below);
a multipart insulation nozzle system  having a primary nozzle (330), an auxiliary nozzle (340), and an electric arc chamber (labeled in fig.5, below), said primary nozzle (330), and said auxiliary nozzle(340), defining a heating channel (labeled in fig.5, below) formed between said primary nozzle (l330), and said auxiliary nozzle (340), said heating channel (labeled in fig.5, below) originating from said electric arc chamber (labeled in fig.5, below), and opening in said gas reservoir (labeled in fig.5, below) ; and
a wall (300), said gas reservoir (labeled in fig.5, below) being radially delimited by said wall (300), at least in part, in respect of the switch axis (labeled in fig.5, below), where said movement contact unit (310, 320) in respect of said wall (300), is movably mounted along the switch axis (labeled in fig.5, below) and in that said ram (labeled in fig.5, below) is part of said movement contact unit (310, 3201) and is movably mounted together with said movement contact unit (310, 320) in respect of said second contact (220) in such a way that said ram (labeled in fig.5, below) during an opening process of said first and second contact units (310, 320; 210, 220) moves along the switch axis (labeled in fig.5, below) away from said second contact (220).
Won fails to disclose enlarging said gas reservoir.
Claessens discloses (figs.10-11) a circuit interrupter where an opening process enlarges a gas reservoir (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Won with the teaching of Claessens, thereby providing a structure that when the switching current is low, the piston/ram is only slightly loaded and the drive energy is available to accelerate the contacts, while in a high switching current mode, the heat output of the arc greatly increases the pressure on the piston/ram, which directly supports the drive, further accelerating the contacts separation.
		
    PNG
    media_image1.png
    354
    497
    media_image1.png
    Greyscale

Regarding claim 13, Won further discloses where said wall (300), delimiting, at least partially, said gas reservoir (labeled in fig.5, above)  is a constituent part of said second contact unit (210, 220).
Regarding claim 14, Won further discloses where said ram( labeled in fig.5, above) is aligned substantially vertically in respect of the switch axis (labeled in fig.5, above).
Regarding claim 15, Won further discloses where said ram (labeled in fig.5, above), in respect of the switch axis (labeled in fig.5, above), is configured rotation-symmetrically.
Regarding claim 17, Won further discloses where said first contact (320 )is a tulip contact and said second contact (220) is a pin contact.
Regarding claim 19, Won further discloses where said wall (300) is part of said primary nozzle (330).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Won and Claessens and further in view of Hashimoto et al, US 4458119 [Hashimoto].
Regarding claim 20, Won discloses (figs. 1-5) a high voltage switching configuration, comprising:
a gas-insulated switch (100), comprising:
a first contact unit (310, 320) having a first contact (320) and second contact unit (210, 220) having a second contact (220);
said first contact (320) and said first contact unit (310, 320) being a movement contact unit (310, 320) connected to a drive unit and is movably mounted along a switch axis (labeled in fig.5, above);
a gas reservoir (labeled in fig.5, above);
a ram (labeled in fig.5, above) said gas reservoir (labeled in fig.5, above) being delimited on one side by said ram (labeled in fig.5, above);
a multipart insulation nozzle system  having a primary nozzle (330), an auxiliary nozzle (340), and an electric arc chamber (labeled in fig.5, below), said primary nozzle (330), and said auxiliary nozzle(340), defining a heating channel (labeled in fig.5, below) formed between said primary nozzle (l330), and said auxiliary nozzle (340), said heating channel (labeled in fig.5, below) originating from said electric arc chamber (labeled in fig.5, below), and opening in said gas reservoir (labeled in fig.5, below) ; and
a wall (300), said gas reservoir (labeled in fig.5, below) being radially delimited by said wall (300), at least in part, in respect of the switch axis (labeled in fig.5, below), where said movement contact unit (310, 320) in respect of said wall (300), is movably mounted along the switch axis (labeled in fig.5, below) and in that said ram (labeled in fig.5, below) is part of said movement contact unit (310, 3201) and is movably mounted together with said movement contact unit (310, 320) in respect of said second contact (220) in such a way that said ram (labeled in fig.5, below) during an opening process of said first and second contact units (310, 320; 210, 220) moves along the switch axis (labeled in fig.5, below) away from said second contact (220).
Won fails to disclose enlarging said gas reservoir; and at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.
Claessens discloses (figs.10-11) a circuit interrupter where an opening process enlarges a gas reservoir (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Won with the teaching of Claessens, thereby providing a structure that when the switching current is low, the piston/ram is only slightly loaded and the drive energy is available to accelerate the contacts, while in a high switching current mode, the heat output of the arc greatly increases the pressure on the piston/ram, which directly supports the drive, further accelerating the contacts separation.
Claessens fails to disclose at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.
Hashimoto discloses a circuit breaker comprising at least one vacuum switching tube (3), where a gas-insulated switch (4) and said vacuum switching tube (3) are connected in series [col. 1, lines 9-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Won with the teaching of Hashimoto, thereby providing a configuration where the vacuum breaker performs the initial circuit breaking while the gas circuit breaker is allotted with the task of recovery of the insulation after circuit breaking.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Won, Claessens and Hashimoto and further in view of Yanabu et al, US 4434332 [Yanabul].
Regarding claim 22, Won, Claessens and Hashimoto fail to disclose further comprising a control device for dividing a voltage between said gas- insulated switch and said vacuum switching tube.
Yanabu discloses (figs.3-6) a circuit interrupter comprising a control device (12, 13) for dividing a voltage between a gas- insulated switch (6) and a vacuum switching tube (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Won with the teaching of Yanabu, thereby providing the device that, the increased voltage is divided, thus making effective use of the advantages of both types of interrupters.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art fails to teach or show, alone or in combination the claimed gas-insulated switch where said auxiliary nozzle has a mounting and said ram (15) is attached to said mounting of said auxiliary nozzle.
Response to Arguments
Applicant's amendments and arguments filed October 3rd, 2022 were fully considered. All relevant argument have been addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833